DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 8/18/20.

Examiner's Amendment

The application has been amended as follows: An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consider action of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Eric Jensen (Reg. No 37,855) on 9/14/21.

Application has been amended as follows: 


I. In claim 7 page 6 line 5, change “first boundary direction within the portion of transverse section;” to - - first boundary direction within the portion of transverse section. - - 

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 1, Fig. 2 and associated disclosure from the specification.

Nevzorov is the closest prior art for: 1.    A device for imaging and delivering spectroscopic information, comprising:  -    an objective, adapted to form in a focal plane an image of a scene that is contained in an entrance optical field of the device; -    an image sensor which is disposed in the focal plane to capture the image of the scene; (Nevzorov [0102] FIG. 6 is an illustration of an example PBG resonator 600 according to the present disclosure. The PBG resonator 600 can illustrate one of the possible implementations for a “split” PBG resonator for an irradiation of a specimen with electromagnetic field at EPR frequency of about 200 GHz and an NMR Double Saddle coil 603 probehead tuned to about 300 MHz NMR frequency for DNP-enhanced NMR spectroscopy). However Nevzorov do not teach all other remaining limitation.

Ogawa is the closest prior art for: and -    at least one optical component having a spectral differentiation function, which is placed on a path of light rays between the scene and the focal plane, said optical component being adapted to modify an image of a point of the scene when the objective is provided with said optical component, (Ogawa Fig. 1 [0098] in the measurement of the dispersion parameter D using the spectrum interferometer, the dispersion parameter D can be calculated by frequency-differentiating the measured spectral phase .phi.(.nu.) to obtain a group delay time. However, if the frequency differentiation is performed, a measurement noise in the spectral phase is simultaneously differentiated, a sharp spike noise resulting from the measurement noise differentiation is overlapped with the group delay time and the accuracy of dispersion parameter calculation is degraded). However Ogawa do not teach all other remaining limitation.

Dümpelmann is the closest prior art for: wherein the optical component having a spectral differentiation function is adapted to phase-shift light rays that come from a same point of the scene but that pass through two different portions of a transverse section of the device, in accordance with a first phase shift difference effective between said two portions for a first colour possible for said light rays, and in accordance with a second phase shift difference effective also between the same two portions but for a second colour possible for said light rays, the first and second colours being spectrally separated, and the first and second phase shift differences being different, (Dümpelmann [0074] FIG. 4A shows an exemplary method for fabricating an exemplary phase retarder or birefringent subwavelength resonating structure. [0110] The phase retarder or birefringent subwavelength resonating structure 2 comprises a plasmonic or dielectric resonating subwavelength 
sub.SRTF(λ.sub.n, φ.sub.m) based on these stored values). However Dümpelmann do not teach all other remaining limitation.

Nanfang is the closest prior art for: and wherein the optical component having a spectral differentiation function includes identical electromagnetic resonators that are each efficient for phase-shifting and/or attenuating light rays in a variable manner when a colour of said light rays varies with respect to a resonance wavelength of each resonator, said identical resonators being distributed in one of the portions of the transverse section of the device, with the exception of at least another one of the portions of said transverse section of the device. (Nanfang Fig. 1-15). However Nanfang do not teach all other remaining limitation.

Claimed invention is not obvious from the combined teaching of Nevzorov , Ogawa, Dümpelmann and Nanfang, because none of the reference teach when compared to the image of the same point of the scene as formed by the objective devoid of said optical component, in different ways for at least two possible colours for the light rays that originate from the point of the scene, so that a form of the image of the point of the scene, which appears in the image as captured by the image sensor delivers spectroscopic information about said point of the scene. The prior art of records do not disclose, teach, or suggest claim 1 when considered with all the claimed limitations of independent claim(s) as a whole, because combined teaching is not obvious from stated prior art.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Nevzorov 		US20200158799 A1
Ogawa		US20130229662 A1
Dümpelmann 	US20180107015 A1
Nanfang		Flat Optics: Controlling Wavefronts With Optical Antenna Metasurfaces published in IEEE JOURNAL OF SELECTED TOPICS IN QUANTUM ELECTRONICS, VOL. 19, NO. 3, MAY/JUNE 2013
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-12 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482